DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed February 10, 2022 have been fully considered but they are not persuasive.  The Applicants’ arguments mostly repeat those discussed during the telephone interview.  The Examiner demonstrated how the Crain controller is “communicatively coupled” to the MOSFET gates to provide them with PWM duty cycle signals.  The Applicants’ arguments do not address the citations made during the interview.  
The Applicants state that “a general ‘drive signal’” cannot be mapped to the claimed limitations (Remarks, pages 10-11, bridging paragraph).  In the next sentence, the Applicants highlight “gates of the gated power switches” (emphasis original; see page 11, line 1).  These are two different issues.  What the signal is (duty cycle or something “general”) is separate from where that signal goes (MOSFET gate or somewhere else).  It is unclear which argument the Applicants are making here.  Earlier in page 10, the Applicants highlight three phrases from claim 1.  These three limitations are addressed below.  
First: “a shunt controller communicatively coupled to the gates of the gated power switches”.  Crain’s controller is shown in figure 7.  The controller includes an output (152) that is labeled “Drive Signal for Boost Rectifier”.   The connection between the controller and boost rectifier is also shown in figure 1 (see arrowed line between 12 and 24).  

Crain even explicitly states “power boost regulator 300 includes control circuitry 314 for controlling operation of power boost regulator 300, including MOSFETs Q1-Q11.” (par 75).  This includes the controller from figure 7 (par 75).  Crain explicitly states “boost rectifier 304 includes a bridge rectifier comprising MOSFET devices Q1-Q6 driven by controller 12 (e.g. PWM generator 150 of FIG. 7)” (par 75).  
Even figure 11B (which shows an optional Current Steering circuit that is intended to be connected to the structure of fig 11a) has its controller (314) with an output labeled “Q1-6 Gates”.  
  It is unclear how else the Applicants intend to interpret Crain.  If Crain does not provide the PWM duty cycle signals to the MOSFET gates, then how is the Crain boost rectifier controlled?  How would the MOSFETs be controlled to be on/off if not through their gates?  As Crain is the Applicants’ prior work, they should be able to cite to specific disclosures within the reference that explicitly discuss how it is structured differently.
Second: “the shunt controller configured to operate the power switches at duty cycles”.  Crain states “microcontroller 128 includes an internal or external pulse width modulation (PWM) generator 150 that receives a duty cycle command from control logic 
The flowchart for the controller is also shown in figure 8.  In the figure, the controller outputs a “PWM Duty Cycle” (188) to the boost rectifier (190) (see par 64).  The converter is also referred to as a “boost” rectifier circuit.  The “boost” indicates that the converter is intended to have a higher output voltage potential than at the input.  Thus, Crain’s duty cycles selected are “to boost the AC voltages” (even though the Applicants do not highlight this feature). 
Thus, Crain’s PWM Duty cycle control signal is not a “general ‘drive signal’”.   
Third: the shunt controller “configured to [] determine a duty cycle of the gated power switches based on the error value.”  Crain states, “Microcontroller 128 determines the system voltage, i.e., the voltage the voltage available at the output of power boost regulator 24 for use by electrical loads, based on feedback signals from at least one voltage sensor 144” (par 60).  Figure 7 clearly shows a voltage feedback (144) feeding into the controller (128).
The feedback logic is shown in more detail in figure 9.  The feedback voltage (206) is compared to the target system voltage (202) to produce a “voltage error” (see also par 72).  This voltage error is then used to create the “Drive PWM” (222).  Thus, the third limitation is explicitly disclosed by Crain. 
The Applicants state that the Crain feedback is not shown to be “coupled to the first output contact and the second output contact” (Remarks, page 11).  But Crain states “control circuitry 314 includes microcontroller 128 of FIG 7 that controls functionality of and measures characteristics of power boost regulator 300.  Control includes voltage dividers for feedback signals” (par 75; emphasis added).  A voltage divider to measure the output voltage would be connected to the positive rail (first output contact) and ground (second output contact). 
While the Crain figures do not show a distinct feedback circuit or a direct connection between the controller and the MOSFET gates – these features are explicitly disclosed in the reference.  
The same analysis applies to the other independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 12, 16, 20 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crain (US 2016/0339997).
With respect to claim 1, Crain discloses a DC power generation system for a vehicle (fig 1-11a; par 44-79), the system comprising:
an AC generator (fig 1 and 3, item 22; fig 11a, item 302; par 44, 50) including windings (L5, L6, L7) operable to generate AC voltages including a nominal AC voltage at a first speed of the vehicle when operating at a peak power point (fig 5-6, 10); 
a shunt regulator (fig 1 and 3, item 24; fig 11a, item 304; par 51) operable to boost the AC voltages to a target DC bus voltage (fig 9, “voltage target”), wherein the nominal AC voltage is insufficient without boosting to generate an 
a first output contact and a second output contact (+ and – rails on the right side of fig 11a), the first output contact and the second output contact adapted to electrically connect a load (load is unclaimed, see below; discloses a load at) to the shunt regulator; 
gated power switches (fig 11a, items Q1-Q6; par 74) electrically coupled between the windings of the AC generator and the first output contact, each of the gated power switches comprising a gate operable to control current flow through the respective gated power switch (MOSFETs inherently have “gates”); 
a shunt controller (fig 1, item 12; fig 3, item 24; fig 7, item 128; fig 9; fig 11b, item 315; par 60-61, 64-65, 72) communicatively coupled to the gates of the gated power switches (see below), the shunt controller configured to operate the power switches at duty cycles selected to boost the AC voltages to generate the target DC bus voltage (par 61, last sentence, par 64); and
a voltage feedback circuit (fig 9, item 206; par 72, 75) coupled to the first/second output contacts to determine the actual DC voltage that is available to the load between the first/second output contacts; 
feedback logic (fig 9) coupled to the voltage feedback circuit configured to compare the actual DC output voltage to the target DC bus voltage to determine an error value (item 204, which outputs a “voltage 
wherein the target DC bus voltage is different from the AC voltage generated by the AC generator (see at least fig 3, which shows that the output of 22 is not the same as the target DC bus voltage that is the voltage reference of the “closed loop control” within shunt regulator 24).
The phrase “the first output contact and the second output contact adapted to electrically connect a load” is directed to the structure of the two output contacts.  That the contacts are “adapted to” be connected to a load does not require the load to be present or connected. Therefore, the load is not a claimed limitation.  The claim is limited to the structural ability of output contacts to connect to a load.  This “adapted to” structure simply means that the two output contacts are electrical conductors.  
Crain shows an optional buck DC/DC converter (306) in figure 11a.  This converter is interpreted as not being included.  Thus, the Crain boost rectifier (304) provides a DC power at the output contacts for the load (and for the voltage feedback loop).  The Crain voltage feedback sensor is a voltage divider (par 75), which is interpreted as series connected resistors between the positive rail (first output) and ground (second output).  
Crain also repeatedly discussed how its controller outputs the PWM duty cycle controls to the boost rectifier.  The boost rectifier is constructed with MOSFETs arranged in a bridge configuration (see 11a).  The only way to control these MOSFETs are through their gates.  Thus, the Crain controller is “communicatively coupled” to 
Crain (fig 9) shows that an actual DC output voltage is compared to a target to generate an error voltage.  This error voltage is then used to determine the duty cycle of the PWM signals that operate the gated switches of figures 11a to provide a boosted and rectified DC output. 
With respect to claim 6, Crain discloses the gated power switches consist of MOSFETs (shown in fig 11a; see par 76). 
With respect to claim 7, Crain discloses the shunt regulator comprises a housing (inherent, see below) and a circuit board within the housing supporting the MOSFETs (see below), and wherein the MOSFETs are not potted (Crain’s disclosure does not use the term “potted”, and thus the MOSFETS are interpreted as not potted).  
The Crain housing is interpreted as at least the vehicle housing itself.  Figure 2 shows that the snowmobile has an exterior housing.  Furthermore, it is commonly known in the art to encase electronics in a housing in order to protect it from outside elements (water, dirt, etc.).  
The Crain MOSFETs are held in place and not allowed to drift from each other physically.  This supports the interpretation that the MOSFETs are placed on a generic circuit board.   
The “not potted” limitation is anticipated by the lack of any disclosure in Crain regarding potting.  The applicants are also directed to the comments made in the PCT written opinion (section 1.8.3).
does not include the AC generator itself.  Claim 12 only recites the contacts adapted to be connected to an AC voltage generator, which means that the AC voltage generator is not a distinct claimed limitation.  
With respect to claim 16, Crain discloses the recited limitations, as discussed above in the art rejection of claims 6-7.
With respect to claim 20, Crain discloses a method of electrical power generation in a vehicle (snowmobile) having a combustion engine (fig 1-11a; par 44-79), the method comprising: 
receiving, by a shunt regulator including a shunt controller, AC power from an AC generator (22) mechanically coupled to the combustion engine (16), wherein the AC generator is operable to generate AC voltages including a nominal AC voltage at a first speed of the vehicle when operating at a peak power point (fig 5-6, 10); 
by the shunt controller: 
operating the power switches (shown in fig 11a) at duty cycles selected to boost the nominal AC voltage to an actual DC output voltage corresponding to a target DC bus voltage (par 61), and 
responsive to changes in a load in a first mode of operation, boost the AC voltages to the target DC output voltage (par 51 and at least the first mode of fig 4); and 

wherein the target DC bus voltage is different from the AC voltage generated by the AC generator (see at least fig 3, which shows that the output of 22 is not the same as the target DC bus voltage that is the voltage reference of the “closed loop control” within shunt regulator 24).
Crain anticipates claim 20 for the same reasons as discussed above for claim 1.  Claim 20 recites fewer limitations than claim 1.  Namely, claim 20 does not explicitly recite that the actual/target DC bus voltages are compared to create the error.  
With respect to claims 27-29, Crain discloses the target DC bus voltage is a desired DC output voltage at the first/second output contacts (see feedback loop of fig 9 and par 60).  Paragraph 60 defines the target voltage as “representing the required voltage”.  The terms “target” and “required” and the use of the reference voltage in a feedback loop all indicate that this voltage is “desired”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crain in view of Shiek (US 2013/0113283).

Shiek discloses a DC power generation system for a vehicle (fig 3-4, 6-10; par 32-41, 48-81), the system comprising:
an AC generator (202, 602) including windings operable to generate AC voltages including a nominal AC voltage at a first speed of the vehicle when operating at a peak power point (see fig 4; par 38-39); 
a shunt regulator (600) operable to boost the AC voltages to a target DC bus voltage (par 53, 61), and including: 
a first output contact and a second output contact (the + and – DC outputs of 600, 900), 
gated power switches (604, 606, 608 or the unlabeled MOSFETs shown in fig 9) electrically coupled between the windings of the AC generator and the first output contact, each of the gated power switches comprising a gate operable to control current flow through the respective gated power switch (at least par 50); and 
a shunt controller (not shown in fig 6, item 504 in fig 5 and item 902 in fig 9) communicatively coupled to the gates of the gated power switches, the shunt controller configured to operate the power switches by controlling duty cycles (par 50-53 and 61).
Shiek further discloses the shunt controller is configured to limit the duty cycles to minimum duty cycles corresponding to rotational speeds of the AC generator (par 52-
With respect to claims 13 and 21, the combination discloses the shunt regulator for a vehicle, as discussed above in the art rejections of claims 2.  The references are analogous, as discussed above.
Claims 3, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Crain in view of Shiek and Crecelius (US 6,081,084).
The combination teaches the system and method of claims 2, 13 and 21, but does not expressly disclose speed detection logic.  Crecelius discloses a DC power generation system for a vehicle (fig 4, 9; col. 4-7, 9), and the corresponding method, the system comprising:
an AC generator (10) including windings (14, 16, 18) operable to generate AC voltages including a nominal AC voltage at a first speed of the vehicle when operating at a peak power point (col. 5, lines 8-12; the idle speed corresponds to the Crecelius first basic mode); 

a first output contact and a second output contact (the + and – DC outputs of 20; shown as 30a and 30b); 
gated power switches (21-26) electrically coupled between the windings of the AC generator and the first output contact, each of the gated power switches comprising a gate operable to control current flow through the respective gated power switch (col. 3, lines 7-12; col. 4, lines 49-67); and 
a shunt controller (40, 60) communicatively coupled to the gates of the gated power switches, the shunt controller configured to operate the power switches at duty cycles (col. 3, lines 42-58).  
Crecelius further discloses the shunt controller comprises speed detection logic configured to determine zero crossings of the AC voltages and determine each of the rotational speed of the AC generator based on a time elapsed between the zero crossings (fig 9, step 212; col. 9, lines 10-12).  Crecelius discloses an alternator connected to a boosting rectifier.  The rectifier includes a MOSFET bridge operated by a shunt controller.  While Crecelius does not use the term “duty cycle”, the reference does state that the MOSFETs have a “switching sequence” and are part of a “synchronous machine” (col. 3, lines 42-58).  This indicates that there is a duty cycle to the on/off control of these MOSFETs.  Further, the “duty cycle” is defined as the ratio of on:off times of these MOSFETs.  They are clearly not permanently on or off.  They are 
The combination and Crecelius are analogous because they are from the same field of endeavor, namely alternator-fed rectifiers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Crain’s shunt regulator to include a speed detection logic, as taught by Crecelius.  The motivation for doing so would have been to know more about how the system is operating. 
Claims 3, 14 and 22 only broadly recite the determining of zero crossings and rotational speed of the generator.  There is no use for this information.  Sensing a known system to determine operating parameters is within the level of ordinary skill in the art.  The applicants have not addressed or responded to this interpretation. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crain in view of Hashiba (US 2005/0146234).
Crain discloses the windings are low voltage windings which generate AC voltages resulting in unboosted rectified DC voltage less than the DC output voltage at the first speed (see art rejection of claim 1; Crain discloses the winding’s AC output are insufficient to satisfy the load requirement, this is why Crain includes the boost rectifier).  Crain does not expressly disclose the alternator comprises a flywheel and a magneto.  Hashiba discloses that a known alternator construction is made using a flywheel and a magneto comprising magnetic material (par 4).
Crain and Hashiba are analogous because they are from the same field of endeavor, namely alternators.  At the time of the earliest priority date of the application, 
The rest of the claim is directed to a comparison of power produced at 800rpm with an undefined “generator”.  The claim does not set forth any details of this other generator, except that it contains “at least 13% less magnetic material”.  At the time of the Applicant’s filing date, it would have been obvious to one skilled in the art to build a generator that has worse power generation efficiency at 800rpm than the combination’s alternator.  Such a construction does not affect the structure or functionality of the combination’s system.  It simply sets forth another alternator to use as a comparison.  This other alternator is not required to be used in any specific type of vehicle or even used successfully.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836